—Appeal by the defendant from a judgment of the County Court, Nassau County (Dunne, J.) rendered October 6, 1992, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We note initially that the general waiver of appellate review which the defendant agreed to as part of his plea bargain did not effectively waive his claim of voluntariness with respect to the plea which he now raises on appeal (see, People v Seaberg, 74 NY2d 1, 11). However, we find that the defendant’s plea of guilty was knowingly and voluntarily entered, and that the court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty without conducting an evidentiary hearing (see, CPL 220.60 [3]; People v Frederick, 45 NY2d 520, 527; People v Tinsley, 35 NY2d 926, 927). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.